             2:18-cr-20014-SLD-EIL # 60   Page 1 of 1                                          E-FILED
                                                              Tuesday, 11 December, 2018 02:59:41 PM
                                                                          Clerk, U.S. District Court, ILCD




                                                  s/Michael McWhorter



                                                 s/Baku Patel

                                                   s/Eugene Miller




                                                  s/John Milhiser
s/Erica MacDonald
